Barnard, P. J.
The original decree of the surrogate admitting the will to probate was entered 23d of January, 1888. An infant party was brought *466in, and she raised a new issue upon the construction of the will. The surrogate, on June 4, 1888, again admitted the will to probate, and this decree also construed a clause in the will in respect to a power of disposition in the will. This decree was not appealed from. The present proceeding was initiated by petition, and this recited the two decrees, and specifically referred to the construction of the will made by the decree of June 4, 1888. The grounds stated in it for a revocation of the probate were based upon allegations of incapacity, fraud, and undue influence. The surrogate denied the application,, and this appeal brings up the ordér denying revocation. The petitioners argued at great length .the question of the construction of the will, and, if the probate was properly granted, the error of the construction would not. be sufficient of itself to revoke probate, yet, so far as that question entered into the application to revoke probate, it was considered and passed upon by the general term. The opinion expresses our conclusion as to the general capacity qf testator, his freedom from restraint-or fraud, as well as a concurrence with the surrogate in his construction of the will. This was not, it is true, directly presented by the appeal; but it was so strenuously argued as a reason for revocation that it was examined, and no reason was found in the construction why a revocation should be had. Motion denied; - with $10 costs. All concur. . *